DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie A in the reply filed on 4/13/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik (EP2078579A from IDS) in view of Kottilingam et al. (2010/0059573A from IDS).
Regarding claim 1, Wollnik discloses a method comprising: removing a portion of a base component 4 adjacent to a damaged portion of the base component to define a repair portion of the base component, wherein the base component comprises a cobalt- or nickel-based superalloy, and wherein the repair portion of the base component comprises a hole; forming a braze sintered preform 10 to substantially reproduce a shape of the through-hole, wherein the braze sintered preform comprises a Ni- or Co-
Wollnik does not specifically disclose a through-hole extending from a first surface of the base component to a second surface of the base component.  However, the hole is determined based on the amount of damage done to the component.  Kottilingam discloses using a braze preform to repair a through-hole (abstract).  To one skilled in the art at the time of the invention it would have been obvious to remove the amount damaged material required in order to make a proper repair.  A through-hole would also ensure that the entire damaged area is completely removed.
Regarding claim 2, Wollnik discloses positioning additional braze material 13 (paragraphs 0015-0033, figure 1-2). Wollnik does not specifically discose that it comprises the Ni or Co based alloy.  Wollnik does disclose that boron is added to solder as a melting point depressant (paragraph 0004).  To one skilled in the art at the time of the invention it would have been obvious to have the solder comprise the Ni or Co based alloy with boron added in order to maintain the same physical properties of the workpiece.  This would prevent weaknesses in the workpiece. 
Regarding claim 3, Wollnik discloses that the additional braze material comprises a second braze sintered preform (paragraphs 0015-0033, figure 1-2).  
Regarding claim 4, Wollnik discloses that the second braze sintered preform comprises a sheet, and wherein the sheet overlies the braze sintered preform and at 
Regarding claim 5, Wollnik discloses that the additional braze material comprises a braze paste, and since the paste is inside the hole, it is the Examiner’s position that the additional braze material would fill cracks (surface imperfections that would inherently be present) adjacent to the through-hole (paragraphs 0015-0033, figure 1-2).  
Regarding claim 6, Wollnik discloses that the additional braze material comprises a composition substantially similar to the braze sintered preform (paragraphs 0015-0033, figure 1-2).  
Regarding claim 7, Wollnik discloses placing braze stop-off material (weld) 19 adjacent to the additional braze material to maintain the additional braze material at desired locations of the base component (paragraphs 0015-0033, figure 1-2).  
Regarding claim 8, Wollnik discloses that the braze sintered preform substantially fills a depth of the through-hole (paragraphs 0015-0033, figure 1-2).  
Regarding claim 9, Wollnik discloses that the braze sintered preform comprises three- dimensional surface features on a first side of the braze sintered preform, wherein the first side of the braze sintered preform in positioned adjacent the second side of the base component, and wherein the three-dimensional features substantially reproduce three- dimensional features of the damaged portion of the base component (paragraphs 0015-0033, figure 1-2).  
Regarding claim 19, Wollnik discloses machining (smoothing) at least the braze sintered preform to remove excess braze sintered preform material and restore the base component to a nominal part geometry (paragraph 0029).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik (EP2078579A from IDS) in view of Kottilingam et al. (2010/0059573A from IDS) as applied to claim 1 above, and further in view of Sathian et al. (2009/0041611).
Regarding claim 10, Wollnik does not disclose spot welding the braze sintered preform in place relative to the base component prior to heating at least the braze sintered preform.  However, Sathian discloses tack welding a preform prior to heating (paragraph 0021).  To one skilled in the art at the time of the invention it would have been obvious to tack weld the preform in place to prevent any movement or misalignment prior to the final heating step. 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik (EP2078579A from IDS) in view of Kottilingam et al. (2010/0059573A from IDS) as applied to claim 1 above, and further in view of Salm et al. (2015/0375322A).
Regarding claim 11, Wollnik does not specifically disclose that the braze sintered preform comprises a substantially homogeneous mixture of a high melt Ni- or Co-based superalloy powder and a low melt braze powder. However, Salm discloses using a preform with a turbine blade wherein the preform has a base superalloy alloy and a second alloy with a melting point depressant (abstract, paragraph 0026-0028).  To one skilled in the art at the time of the invention it would have been obvious to have a mixture of a superalloy powder and low melting point braze alloy so that it matches the physical properties of the workpiece, but also has a lower melting temperature in order to actually melt and bond to the workpiece.  

the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the properties would have been the same as, or similar to, the performance in the claimed range. “[A] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I.  To one skilled in the art at the time of the invention it would have been obvious to determine the idea composition based on the desired properties needed for creating the preform to match the workpiece. 
Salm does not disclose boron in this specific composition; however; Salm does disclose that the second alloy can also have a similar composition to the workpiece, but 
Regarding claim 13, Salm discloses values that overlap the claimed values of a maximum of 0.082 wt. % manganese, a maximum of 0.003 wt. % sulfur, a maximum of 0.013 wt. % phosphorus, a maximum of 0.018 wt. % titanium, a maximum of 0.161 wt. % yttrium, a maximum of 0.034 wt. % zirconium, a maximum of 0.180 wt. % iron, a maximum of 0.093 wt. % vanadium, a maximum of 0.10 wt. % copper, a maximum of 0.007 wt. % magnesium, a maximum of 0.084 wt. % oxygen, a maximum of 0.030 wt. % nitrogen, a maximum of 0.242 wt. % platinum, and a maximum of 0.150 wt. % other elements.  The Examiner would like to point out that these are not required as the lower end limit can be zero.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine the idea composition based on the desired properties needed for creating the preform to match the workpiece.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik (EP2078579A from IDS) in view of Kottilingam et al. (2010/0059573A from IDS) and Salm et al. (2015/0375322A) as applied to claim 1 above, and further in view of Kitashima et al. (4,325,994).
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I. 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine the idea composition based on the desired properties needed for creating the preform to match the workpiece.
Salm does not disclose boron in this specific composition; however; Salm does disclose that the second alloy can also have a similar composition to the workpiece, but also have boron.  Salm discloses using 2.6-3.16% B (paragraphs 0031-0033).  To one skilled in the art at the time of the invention it would have been obvious to add B to lower the melting temperature.  
Salm does not disclose about 0.2 wt. % niobium; however, Kitashima discloses that it is known to add niobium in small amounts to nickel based alloys in order to .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik (EP2078579A from IDS) in view of Kottilingam et al. (2010/0059573A from IDS) and Salm et al. (2015/0375322A) as applied to claim 1 above, and further in view of Nelson et al. (EP3095550 from IDS).
Regarding claim 17, Wollnik does not disclose heating at least the braze sintered preform comprises heating at least the braze sintered preform in a vacuum furnace at a temperature between about 1093°C and about 1260°C.  However, Nelson discloses heating the preform to 1149 C (paragraphs 0038-0040).  To one skilled in the art at the time of the invention it would have been obvious to heat the preform to a required temperature in order to reach the desired properties needed for the final product.  
Regarding claim 18, Wollnik does not disclose subjecting at least the braze sintered preform to a diffusion heat treatment cycle in a vacuum furnace back filled with argon gas at a pressure between 100 to 800 microns Hg at a temperature between about 1038°C and about 1149°C for at least 17 hours.  However, Nelson discloses heating the preform to 1149 C for 18 hours (paragraphs 0038-0040).  Nelson does not disclose the pressure; however; to one skilled in the art at the time of the invention it would have been obvious to determine the pressure needed to achieve the desired microstructure and properties for the preform.   To one skilled in the art at the time of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIN B SAAD/Primary Examiner, Art Unit 1735